Citation Nr: 1033048	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego denied service connection for a bilateral hearing loss 
disability.  In a letter dated two days later in the same month, 
the RO in Indianapolis, Indiana notified the Veteran of that 
determination.  [Due to the location of the Veteran's residence, 
the jurisdiction of his appeal remains with the RO Indianapolis, 
Indiana.]  


FINDING OF FACT

The Veteran's bilateral hearing loss did not have its onset in 
active service, was not manifested within one year of service 
separation, and is not otherwise related to service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, a letter sent to the Veteran in May 2006 fully addressed 
all necessary notice elements under the VCAA and was sent prior 
to the initial rating decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective 
responsibilities for obtaining different types of evidence.  
Thus, the Board concludes that the duty to notify has been 
satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied in 
the current appeal.  The Veteran's service treatment records and 
VA medical records are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt would be relevant to the present claim.  
The Board concludes, therefore, that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
audiological examination in June 2006.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination obtained in this case is adequate for rating 
purposes, as it is predicated on a full reading of the Veteran's 
claims file (including the medical records contained therein) and 
a thorough examination of the Veteran and provides a complete 
rationale for the opinion stated which is consistent with the 
evidence of record.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination has been 
met.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Analysis

The Veteran contends that he is entitled to service connection 
for a bilateral hearing loss disability resulting from acoustic 
trauma in service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for organic diseases of the 
nervous system, including sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a).  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
these elements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Under the first Hickson element, the Veteran must show that he 
has a current hearing loss disability.  Impaired hearing will be 
considered to be a disability under the laws administered by VA 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  The Court has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The auditory thresholds set forth in 38 C.F.R. § 3.385 establish 
when hearing loss is severe enough to be service connected.  Id. 
at 159.

Evidence of record in the current appeal reflects a current 
bilateral hearing loss disability.  The June 2006 VA audiological 
examination reflects that the Veteran had puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
50
55
LEFT
15
10
35
50
45

The Veteran's speech recognition scores, based on the Maryland 
CNC Word List, were 84 percent for the right ear and 88 percent 
for the left ear.  The Veteran's puretone thresholds and speech 
recognition scores demonstrate that the Veteran has a current 
hearing loss disability in both ears.  See 38 C.F.R. § 3.385.

Under the second Hickson element, the evidence must show in-
service incurrence of a disease or injury.  Where a veteran is 
seeking service connection for any disability, due consideration 
shall be given to the places, types, and circumstances of such 
veteran's service as shown by the veteran's service record, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an 
injury is incurred in combat, satisfactory lay or other evidence 
will be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  While service connection for a combat-related 
injury may be based on lay statements alone, the competent and 
credible evidence must still show a current disability and a 
nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); 
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  

Service personnel records indicate that the Veteran served in an 
infantry unit in Vietnam and was awarded the Combat Infantryman 
Badge.  Receipt of this badge is sufficient to establish that the 
Veteran engaged in combat with the enemy for the purposes of the 
relaxed evidentiary standard accorded combat-related injuries 
under 38 U.S.C.A. § 1154(b).  See VAOPGCPREC 12-99 (65 Fed. Reg. 
6,257 (2000); see also Manual of Military Decorations and Awards 
(Department of Defense, September 1996).  Indeed, at the June 
2006 VA examination, the Veteran reported military noise exposure 
from mortars, rifles, explosions, grenades, machine guns, 
Howitzers, and jets.  He denied the use of hearing protection.  
He also related that he had significant noise exposure during one 
particularly intense battle, presumably the one referred to in 
his September 2006 notice of disagreement (NOD) and described in 
an after action report that he had submitted.  He further stated 
that he had lost his hearing for one day during service.  
Although his hearing returned, he has experienced tinnitus or 
ringing in the ears since then.  Thus, the Board finds that, 
based on the Veteran's combat service as well as the fact that 
hazardous noise exposure is consistent with such service, the 
Veteran sustained acoustic trauma while serving in Vietnam.  
However, there must still be competent and credible evidence 
showing that the Veteran's current hearing loss disability is 
related to his in-service acoustic trauma.  See Davidson, supra.

Service treatment records are negative for diagnoses, treatment, 
or complaints of hearing loss.  In September 1964, the Veteran 
complained of ear aches which had lasted for three nights, but 
hearing loss was not shown at that time.  [In fact, service 
personnel records indicate that the Veteran had only been in 
service a few weeks and was not deployed to Vietnam until March 
1966.]  The Veteran's August 1967 separation examination 
indicates that his hearing was found to be normal at that time.  
An audiogram in this examination report shows puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

This audiogram reflects that the Veteran's hearing was normal at 
separation.  Hensley, 5 Vet. App. at 157.  In an August 2010 
brief, the Veteran's representative noted that the Veteran's 
puretone thresholds at 3000 Hertz and the results of a speech 
recognition test were not recorded in this examination.  However, 
this does not change the fact that hearing loss has not been 
shown at separation, and that audiological testing performed at 
the time showed that the Veteran's hearing was normal.  In 
addition, the Board has considered a November 2007 statement in 
which the Veteran asserted that an audiological examination was 
not conducted at separation.  However, this statement is 
contradicted by the audiogram reflected in his separation 
examination discussed above.  Thus, the Board does not find this 
statement credible and concludes that an audiological examination 
was in fact conducted at separation.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (holding in pertinent part that when determining whether 
lay evidence is satisfactory, the Board may properly consider its 
consistency with other evidence submitted on behalf of the 
Veteran).  

In the August 1967 report of medical history, the Veteran denied 
having trouble with his ears or hearing loss. 

Based on the Veteran's service treatment records, the Board finds 
that, while the Veteran did sustain acoustic trauma in service 
and did lose his hearing for one day, a chronic hearing loss 
disability did not manifest in service. 

Nevertheless, the fact that the Veteran's hearing was within 
normal limits at separation, as shown by audiometric testing in 
the separation examination report, does not preclude service 
connection for a current hearing loss disability.  See Hensley, 5 
Vet. App. at 159.  A nexus between the Veteran's bilateral 
hearing loss and his in-service noise exposure may still be 
established based on all the evidence of record, including 
evidence showing a continuity of symptomatology.  See id; see 
also 38 C.F.R. § 3.303(d).  

The Board acknowledges the Veteran's contention that his current 
bilateral hearing loss disability was caused by his in-service 
noise exposure.  The Veteran can attest to factual matters of 
which he has first-hand knowledge, such as his symptoms and other 
experiences.  See, e.g., Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  It is then for the Board to determine the credibility 
and weight of the Veteran's statements, a factual finding going 
to the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  However, the Veteran, as a lay person, 
has not been shown to have the requisite medical knowledge or 
training to diagnose a medical disorder or render an opinion as 
to the cause or etiology of a current disorder unless such can be 
readily apprehended by the senses and does not require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington, 
19 Vet. App. at 368; Layno, 6 Vet. App. at 469-70.  Thus, the 
Board cannot consider as competent evidence the Veteran's opinion 
that his bilateral hearing loss disability was caused by in-
service noise exposure, as this is a determination that is 
medical in nature (i.e. cannot be made based on lay observation 
alone) and therefore requires medical expertise.  See id; see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The earliest evidence of the Veteran's hearing loss is a March 
2000 VA treatment record reflecting that the Veteran had noticed 
hearing loss for the past two years.  VA treatment records 
thereafter reflect diagnoses of bilateral hearing loss.  A March 
2008 VA treatment record shows that the Veteran was issued 
hearing aids. 

In his March 2006 claim, the Veteran indicated that his hearing 
loss began in 1967.  However, the Veteran did not state that he 
had continually experienced hearing loss from 1967 to the 
present.  As reflected in the March 2000 VA treatment record, the 
Veteran stated that he first noticed hearing loss about two years 
earlier or around 1998.  The Board finds that this statement more 
accurately reflects when the Veteran's current hearing loss 
disability first began.  In White v. Illinois, 502 U.S. 346, 356, 
112 S.Ct. 736 (1992), the United States Supreme Court held that 
statements made for the purpose of medical diagnosis or treatment 
are exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive a proper diagnosis 
or treatment, as was the case when the Veteran sought treatment 
in March 2000.  By contrast, when the Veteran submitted his March 
2006 claim, his interest in securing a favorable determination 
may have colored his stated onset of hearing loss.  While the 
Board cannot reject a claimant's statements merely because he is 
an interested party, the claimant's interest may affect the 
credibility of his testimony.   See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  Here, not only was the Veteran an 
interested party when he stated that his hearing loss began in 
1967, but this statement conflicts with the fact that his August 
1967 separation is negative for clinical findings of hearing loss 
and that he denied hearing loss in the August 1967 report of 
medical history.  It also conflicts with the Veteran's statement 
in the March 2000 VA treatment record that he first noticed 
hearing loss around 1998.  Therefore, the Board does not find it 
credible that the Veteran's hearing loss has been present since 
1967.  See Caluza v. Brown, 7 Vet. App. at 511.  Rather, the 
Board gives much more weight to the March 2000 VA treatment 
record reflecting that hearing loss was first noticed by the 
Veteran in 1998.  That the Veteran did not notice his hearing 
loss until 1998 is also in keeping with the fact that the Veteran 
apparently did not seek treatment for hearing loss until March 
2000.  

The June 2006 VA examination report reflects that the Veteran 
reported significant noise exposure in service, as discussed 
above, and no significant noise exposure after service.  After 
reviewing the Veteran's claims file and medical records, taking 
the Veteran's reported history, and examining the Veteran, the 
examiner opined that, based on the Veteran's normal test results 
at enlistment and separation, it was less likely than not that 
the Veteran's hearing loss was related to service even though he 
had a history of acoustic trauma and significant military noise 
exposure. 

In carefully reviewing the record, the Board finds that service 
connection on a presumptive basis is not warranted, as there is 
simply no competent evidence that the Veteran's hearing loss 
manifested to a compensable degree within one year of separation.  
See 38 C.F.R. §§ 3.307; 3.309(a).  Rather, the evidence shows 
that the Veteran's hearing loss did not manifest until around 
1998. 

The Board also finds that service connection is not warranted on 
a direct basis as the preponderance of the evidence weighs 
against a relationship between the Veteran's current hearing loss 
disability and the acoustic trauma he sustained in service.  As 
discussed above, the Board finds that chronic hearing loss did 
not manifest in service.  Although the Veteran sustained acoustic 
trauma and lost his hearing for one day, his hearing was restored 
and at separation was shown to be normal.  Thereafter, the 
Veteran's current hearing loss disability did not manifest until 
around 1998 based on his report in the March 2000 VA treatment 
record.  There is no indication that the Veteran sought treatment 
for hearing loss before 2000.  This long period of over 30 years 
between separation and the onset of hearing loss weighs against a 
relationship between the Veteran's current hearing loss 
disability and his in-service noise exposure.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
evidence of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military service, 
as evidence of whether a condition was incurred in service).  
Finally, the June 2006 VA examination report further weighs 
against the Veteran's claim, as the examiner opined that it was 
less likely as not that the Veteran's hearing loss was related to 
service based on his normal hearing at separation.  There is no 
competent or credible evidence otherwise suggesting a 
relationship between the Veteran's current hearing loss 
disability (which first manifested around 1998) and his in-
service noise exposure which occurred over thirty years earlier. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a bilateral hearing loss disability must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied. 


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


